Exhibit 10.15.1

PREMIERWEST BANK
EXECUTIVE SURVIVOR INCOME AGREEMENT

     THIS EXECUTIVE SURVIVOR INCOME AGREEMENT is made this 12th day of November,
2002, by and between PremierWest Bank, an Oregon-chartered, FDIC-insured bank
with its main office in Medford, Oregon (the “Bank”), and Tom Anderson (the
“Executive”).

     WHEREAS, to encourage the Executive to remain an employee of the Bank, the
Bank is willing to provide benefits to the Executive’s beneficiary(ies) if (i)
the Executive dies prior to terminating employment, or (ii) if the Executive
dies after Termination of Employment provided the Executive terminated
employment due to Disability, Change in Control, or attaining Normal Retirement
Age. The Bank will pay the benefits from its general assets, but only so long as
one of its general assets is a life insurance policy on the Executive’s life.

AGREEMENT

                The Executive and the Bank agree as follows:

Article 1
Definitions

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

1.1      “Change in Control” means if any one of the following events occurs:

            (a) Merger. Premier West Bancorp (“Bancorp”) merges into or
consolidates with another
corporation, or merges another corporation into Bancorp, and as a result less
than 50% of the combined
voting power of the resulting corporation immediately after the merger or
consolidation is held by persons
who were the holders of Bancorp’s voting securities immediately before the
merger or consolidation,

            (b) Acquisition of Significant Share Ownership. (1) a report on
Schedule 13D or another form or
schedule (other than Schedule 13G) is filed or is required to be filed under
sections 13(d) or 14(d) of the
Securities Exchange Act of 1934, if the schedule discloses that the filing
person or persons acting in
concert has or have become the beneficial owner of 25% or more of a class of
Bancorp’s voting securities,
or (2) a person or persons acting in concert has or have become the beneficial
owner of 10% or more of a
class of Bancorp’s voting securities and the person or the person’s or group’s
nominee becomes the
Chairman of the Board of Bancorp, but this paragraph (b) shall not apply to
beneficial ownership of voting
shares of Bancorp held in a fiduciary capacity by an entity in which Bancorp
directly or indirectly
beneficially owns 50% or more of the outstanding voting securities,

            (c) Change in Board Composition. during any period of two
consecutive years, individuals who
constitute Bancorp’s board of directors at the beginning of the two-year period
cease for any reason to
constitute at least a majority thereof; provided, however, that — for purposes
of this paragraph (c) — each
director who is first elected by the board (or first nominated by the board for
election by stockholders) by a
vote of at least two-thirds (b) of the directors who were directors at the
beginning of the period shall be
deemed to have been a director at the beginning of the two-year period, or

            (d) Sale of Assets. Bancorp sells to a third party all or
substantially all of Bancorp’s assets. For
this purpose, sale of all or substantially all of Bancorp’s assets includes sale
of the shares or assets of the
Bank.

                 1.2       “Disability” means the Executive suffers a sickness,
accident, or injury which has been determined by the carrier of any individual
or group disability insurance policy covering the Executive, or by the Social
Security Administration, to be a disability rendering the Executive disabled.
The Executive must submit proof to the Bank of the carrier’s or the Social
Security Administration’s determination upon the request of the Bank.

--------------------------------------------------------------------------------



               1.3        “Good Reason” means the occurrence of any of the
events or conditions described in clauses (a) through (f) hereof without the
Executive’s express written consent –

(a)         a material reduction in Executive’s title or responsibilities;

(b)         a reduction in base salary as in effect on the date of a Change in
Control;

(c)          relocation of the Bank’s principal executive offices, or requiring
the Executive to change his
principal work location, to any location that is more than 15 miles from the
location of the Bank’s principal
executive offices on the date of this Agreement;

(d)          the failure by the Bank to continue to provide the Executive with
compensation and benefits
substantially similar to those provided to him under any of the employee benefit
plans in which the
Executive becomes a participant, or the taking of any action by the Bank which
would directly or indirectly
materially reduce any of such benefits or deprive the Executive of any material
fringe benefit enjoyed by
him at the time of the Change in Control; or

(e)          the failure of the Bank to obtain a satisfactory agreement from any
successor or assignee of the
Bank to assume and agree to perform this Agreement.

1.4         "Normal Retirement Age" means the Executive’s 62nd birthday.

1.5         "Normal Retirement Date" means the later of the Normal Retirement
Age or Termination of Employment.

                1.6        “Termination for Cause” means the definition of
termination for cause specified in any employment agreement existing on the date
hereof or hereafter entered into between the Executive and the Bank. If the
Executive is not a party to an employment agreement containing a definition of
termination for cause, Termination for Cause means the Bank has terminated the
Executive’s employment for any of the following reasons:

                      (a)           Gross negligence or gross neglect of duties;

                      (b)           Commission of a felony or of a gross
misdemeanor involving moral turpitude; or

                      (c)           Fraud, disloyalty, or willful violation of
any law or significant Bank policy committed in
                                     connection with the Executive’s employment
and resulting in an adverse effect on the Bank.

                      1.7          “Termination of Employment” with the Bank
means that the Executive shall have ceased to be
employed by the Bank for any reason whatsoever, excepting a leave of absence
approved by the Bank. For purposes of this Agreement, if there is a dispute over
the employment status of the Executive or the date of termination of the
Executive’s employment, the Bank shall have the sole and absolute right to
decide the dispute, unless a Change in Control shall have occurred.

Article 2
Entitlement to Benefit

                2.1          Pre-Termination of Employment Survivor Income
Benefit. If the Executive dies in active service to the Bank, the Bank shall pay
to the Executive’s designated beneficiary in a single lump sum the survivor
income benefit described in Section 2.5.1.

                2.2          Disability Continuation. If the Executive
terminates employment due to Disability and then dies, the Bank shall pay to the
Executive’s designated beneficiary in a single lump sum the survivor income
benefit described in Section 2.5.2.

2

--------------------------------------------------------------------------------



                2.3           Change in Control Continuation. If the Executive’s
employment with the Bank terminates involuntarily within 24 months after a
Change in Control (excepting Termination for Cause) or in the event the
Executive terminates employment voluntarily for Good Reason within 24 months
after such Change in Control, the Bank shall pay the Executive’s designated
beneficiary the survivor income benefit described in Section 2.5.2 following the
Executive’s death.

                2.4           Normal Retirement Benefit. If the Executive
terminates employment on or after Normal Retirement Age, the Bank shall pay to
the Executive’s designated beneficiary in a single lump sum the survivor income
benefit described in Section 2.5.2 following the Executive’s death.

                2.5           Amount of Benefits. The Bank shall pay one of the
following benefits to the Executive’s beneficiary in a single lump sum within 90
days following submission of a proof of a claim substantiating the Executive’s
death.

2.5.1        Pre-Retirement Death Benefit. If the Executive was employed by the
Bank at the time of death,
the death benefit shall be $250,000.

2.5.2        Post-Retirement Death Benefit. If the Executive was no longer
employed by the Bank at the time
                of death but had terminated employment
                •           due to Disability,
                •           involuntarily within two years after Change in
Control, or in the event the Executive had
                            terminated employment voluntarily for Good Reason
within two years of such Change in
                            Control, or
                •           on or after Normal Retirement Age, 
               the death benefit shall be $250,000.

Article 3
Beneficiaries

               3.1           Beneficiary Designations. The Executive shall
designate a beneficiary by filing a written designation with the Bank. The
Executive's beneficiary designation shall be deemed automatically revoked if the
beneficiary predeceases the Executive or if the Executive names a spouse as
beneficiary and the marriage is subsequently dissolved. If the Executive dies
without a valid beneficiary designation, all payments shall be made to the
Executive's estate.

               3.2           Facility of Payment. If a benefit is payable to a
minor, to a person declared incompetent, or to a person incapable of handling
the disposition of his or her property, the Bank may pay such benefit to the
guardian, legal representative, or person having the care or custody of such
minor, incompetent person or incapable person. The Bank may require proof of
incompetence, minority, or guardianship as it may deem appropriate prior to
distribution of the benefit. Such distribution shall completely discharge the
Bank from all liability with respect to such benefit.

Article 4
General Limitations

               4.1           Termination for Cause. Notwithstanding any
provision of this Agreement to the contrary, the Bank shall not pay any benefit
under this Agreement if Termination of Employment is due to the Executive’s
actions resulting in Termination for Cause.

               4.2           Suicide or Misstatement. The Bank shall not pay any
benefit under this Agreement if the Executive commits suicide within three years
after the date of this Agreement. In addition, the Bank shall not pay any
benefit under this Agreement if the Executive has made any material misstatement
of fact on any application or resume provided to the Bank, or on any application
for any benefits provided by the Bank to the Executive.

                    4.3           Removal. If the Executive is removed from
office or permanently prohibited from participating in

3

--------------------------------------------------------------------------------



the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §1818(e)(4) or (g)(1),
all obligations of the Bank under this Agreement shall terminate as of the
effective date of the order.

                4.4           Insolvency. If the Commissioner of the Oregon
Department of Banking appoints the Federal Deposit Insurance Corporation as
receiver for the Bank under Oregon Revised Statutes section 711.405, all
obligations under this Agreement shall terminate as of the date of the Bank’s
declared insolvency.

                4.5           Termination of Participation. The Executive’s
rights under this Agreement shall cease if the Executive’s employment with the
Bank is terminated prior to the Normal Retirement Age, except as provided in
section 2.2 (termination because of Disability) or section 2.3 (termination
within 24 months after a Change in Control).

Article 5
Claims and Review Procedures

                5.1           Claims Procedure. A participant or beneficiary
(“claimant”) who has not received benefits under the Agreement that he or she
believes should be paid shall make a claim for such benefits as follows:

5.1.1        Initiation – Written Claim. The claimant initiates a claim by
submitting to the Bank a written
                claim for the benefits.

5.1.2        Timing of Bank Response. The Bank shall respond to such claimant
within 90 days after receiving
                the claim. If the Bank determines that special circumstances
require additional time for processing
                the claim, the Bank can extend the response period by an
additional 90 days by notifying the
                claimant in writing, prior to the end of the initial 90-day
period, that an additional period is
                required. The notice of extension must set forth the special
circumstances and the date by which
                the Bank expects to render its decision.

5.1.3        Notice of Decision. If the Bank denies part or all of the claim,
the Bank shall notify the claimant in
                writing of such denial. The Bank shall write the notification in
a manner calculated to be
                understood by the claimant. The notification shall set forth:

               (a) The specific reasons for the denial;

               (b) A reference to the specific provisions of the Agreement on
which the denial is based;

               (c) A description of any additional information or material
necessary for the claimant to perfect
               the claim and an explanation of why it is needed;

               (d) An explanation of the Agreement’s review procedures and the
time limits applicable to such
               procedures; and

               (e) A statement of the claimant’s right to bring a civil action
under ERISA (Employee Retirement
               Income Security Act) Section 502(a) following an adverse benefit
determination on review.

5.2         Review Procedure. If the Bank denies part or all of the claim, the
claimant shall have the
opportunity for a full and fair review by the Bank of the denial, as follows:

5.2.1       Initiation – Written Request. To initiate the review, the claimant,
within 60 days after receiving
the Bank’s notice of denial, must file with the Bank a written request for
review.

5.2.2       Additional Submissions – Information Access. The claimant shall then
have the opportunity to
submit written comments, documents, records, and other information relating to
the claim. The Bank
shall also provide the claimant, upon request and free of charge, reasonable
access to, and copies of, all

4

--------------------------------------------------------------------------------



documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the
claimant’s claim for benefits.

5.2.3      Considerations on Review. In considering the review, the Bank shall
take into account all
materials and information the claimant submits relating to the claim, without
regard to whether such
information was submitted or considered in the initial benefit determination.

5.2.4      Timing of Bank Response. The Bank shall respond in writing to such
claimant within 60 days
after receiving the request for review. If the Bank determines that special
circumstances require
additional time for processing the claim, the Bank can extend the response
period by an additional 60
days by notifying the claimant in writing, prior to the end of the initial
60-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which
the Bank expects to render its decision.

5.2.5      Notice of Decision. The Bank shall notify the claimant in writing of
its decision on review. The
Bank shall write the notification in a manner calculated to be understood by the
claimant. The
notification shall set forth:

(a) The specific reasons for the denial;

(b) A reference to the specific provisions of the Agreement on which the denial
is based;

(c) A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
(as defined in
applicable ERISA regulations) to the claimant’s claim for benefits; and

(d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

Article 6
Miscellaneous

                6.1           Amendments and Termination. The Bank may amend or
terminate this Agreement at any time if, pursuant to legislative, judicial, or
regulatory action, continuation of the Agreement would (i) cause benefits to be
taxable to the Executive prior to actual receipt, or (ii) result in significant
financial penalties or other significantly detrimental ramifications to the Bank
(other than the financial impact of paying the benefits).

                6.2           Binding Effect. This Agreement shall bind the
Executive and the Bank and their beneficiaries, survivors, executors,
administrators and transferees.

                6.3           No Guarantee of Employment. This Agreement is not
a contract for employment. It does not give the Executive the right to remain an
employee of the Bank, nor does it interfere with the Bank's right to discharge
the Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive's right to terminate employment at any time.

                6.4           Non-Transferability. Benefits under this Agreement
cannot be sold, transferred, assigned, pledged, attached or encumbered in any
manner.

                6.5           Successors; Binding Agreement. By an assumption
agreement in form and substance satisfactory to the Executive, the Bank will
require any successor (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business or
assets of the Bank to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Bank would be required to
perform this Agreement if no such succession had occurred.

                     6.6           Tax Withholding. The Bank shall withhold any
taxes that are required to be withheld from
                     thebenefits provided under this Agreement.

5

--------------------------------------------------------------------------------



6.7           Applicable Law. Except to the extent preempted by the laws of the
United States of America, the
validity, interpretation, construction, and performance of this Agreement shall
be governed by and
construed in accordance with the laws of the State of Oregon, without giving
effect to the principles of
conflict of laws of such state.

6.8           Unfunded Arrangement. The Executive’s beneficiary(ies) are general
unsecured creditors of
theBank for the payment of benefits under this Agreement. The benefits represent
the mere promise by the
Bank to pay such benefits. The rights to benefits are not subject in any manner
to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on
the Executive's life is a general asset of the Bank to which the Executive and
the Executive’s
beneficiary(ies) have no preferred or secured claim.

6.9           Entire Agreement. This Agreement constitutes the entire agreement
between the Bank and
theExecutive as to the subject matter hereof. No rights are granted to the
Executive’s beneficiary by virtue
of this Agreement other than those specifically set forth herein.

                6.10         Administration. The Bank shall have all powers
which are necessary to administer this Agreement, including but not limited to:

(a) Interpreting the provisions of the Agreement;

(b) Establishing and revising the method of accounting for the Agreement;

(c) Maintaining a record of benefit payments; and

(d) Establishing rules and prescribing any forms necessary or desirable to
administer the
Agreement.

                    6.11           Named Fiduciary. For purposes of the Employee
Retirement Income Security Act of 1974, if
                                      applicable, the Bank shall be the named
fiduciary and plan administrator under this Agreement.
                                      The named fiduciary may delegate to others
certain aspects of the management and operation
                                      responsibilities of the plan including the
employment of advisors and the delegation of ministerial
                                      duties to qualified individuals.

              6.12           Severability. If for any reason any provision of
this Agreement is held invalid, such invalidity shall not affect any other
provision of this Agreement not held so invalid, and each such other provision
shall, to the full extent consistent with the law, continue in full force and
effect. If any provision of this Agreement shall be held invalid in part, such
invalidity shall in no way affect the remainder of such provision, not held so
invalid and the remainder of such provision, together with all other provisions
of this Agreement shall, to the full extent consistent with the law, continue in
full force and effect.

              6.13           Headings. The headings of Sections herein are
included solely for convenience of reference and shall not affect the meaning or
interpretation of any provision of this Agreement.

              6.14           Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered by hand or mailed, certified or registered mail, return
receipt requested, with postage prepaid, to the following addresses or to such
other address as either party may designate by like notice.

                                                    (a) If to the Bank, to:

6

--------------------------------------------------------------------------------



             Board of Directors
             PremierWest Bank
             P.O.Box40
             Medford, Oregon 97501-0003

(b)       If to the Executive, to:
            _________________________________
            _________________________________
            _________________________________

           and to such other or additional person or persons as either party
shall have
           designated to the other party in writing by like notice.

               6.15           IRC §1035 Exchanges. The Executive recognizes and
agrees that the Bank may after this Agreement is adopted wish to exchange the
policy of life insurance on the Executive’s life for another contract of life
insurance insuring the Executive’s life. Provided that the policy is replaced
(or intended to be replaced) with a comparable policy of life insurance, the
Executive agrees to provide medical information and cooperate with medical
insurance-related testing required by a prospective insurer for implementing the
policy or, if necessary, for modifying or updating to a comparable insurer.

IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have signed
this Agreement.

                   Executive:      Bank:        PremierWest Bank 
By_______________________________    By:______________________________ John L.
Anhorn                           Its:______________________________
Title_____________________________       


AGREEMENT TO COOPERATE WITH INSURANCE UNDERWRITING INCIDENT TO I.R.C. §1035
EXCHANGE

     I acknowledge that I have read the Executive Income Survivor Agreement and
agree to be bound by its terms, particularly the covenant on my part set forth
in section 6.15 of the Executive Income Survivor Agreement to provide medical
information and cooperate with medical insurance-related testing required by an
insurer to issue a comparable insurance policy to cover the benefit provided
under this Executive Income Survivor Agreement.

 ___________________________                                                                      ___________________________ 
 Witness                                                                                                                     
Executive

7

--------------------------------------------------------------------------------



Beneficiary Designation
PremierWest Bank
EXECUTIVE SURVIVOR INCOME AGREEMENT

         I designate the following as beneficiary of benefits under this
Agreement payable following my death:

               Primary:
_______________________________________________________________________
              
________________________________________________________________________________

              Contingent:
_____________________________________________________________________
              ________________________________________________________________________________

Note: To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date
           of the trust agreement.

     I understand that I may change these beneficiary designations by filing a
new written designation with the Bank. I further understand that the
designations will be automatically revoked if the beneficiary predeceases me, or
if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.

Signature_________________________    Date_____________________________   
Received by the Bank this_________ day of ___________________, 2006. 
By______________________________    Title_____________________________   


8

--------------------------------------------------------------------------------

